DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-15 are pending. Claim 16 has been added. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-12 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2017/0028510)
As Per Claim 1, Shin discloses a method [abstract], comprising: 
pulsing a laser beam [Fig. 3, #12 & #14] a plurality of times without changing a laser wavelength [Par. 18; “…The first laser beam had a wavelength of 800 nm… second laser beam pulse having a wavelength of 800 nm”; the reference clearly discloses that a first and second laser beam pulse have the same wavelength, reading on the claim limitation by satisfying one of the “or” conditions.] or laser energy per laser pulse and without reducing laser beam quality  and wherein a focal point of the laser beam [Fig. 3, #12 & #14] is directed to a target area [Fig. 3, #20] on a substrate [Fig. 3, #16] for a first pulse [Par. 8; “…a first laser beam pulse towards a substrate to form a hole in a surface thereof having a cross-sectional dimension at a location along a depth of the hole…”], and the laser beam [Fig. 3, #12 & #14]  directed on top of the same target area [Fig. 3, #20] for at least one subsequent pulse [Par. 21; “…the first laser beam pulse 12 can be used to form at least a portion of the hole 10 in the depth direction and simultaneously form the first plasma plume 22, whereas the second laser beam pulse 14 is intended to vary a cross-sectional dimension of the hole 10. These two steps may be repeated as desired to form a hole 10 whose cross-section varies in a desired manner along its depth….”]
with each pulse [Fig. 3, #12 & #14] thereby increasing a diameter of a hole [Fig. 3, #10] in the substrate [Fig. 3, #16; Claim 1; “…a second laser beam pulse into the plasma plume to increase the temperature and expansion velocity of the plasma plume such that the sidewall is etched causing an increase in the cross-sectional dimension at the location in the hole….”]
As Per Claim 2, Shin discloses setting a laser spot size to a setting to produce a hole [Fig. 3, #10] having a first diameter when pulsing the laser beam [Fig. 3, #12] one time on the target area [Par. 8; “…a first laser beam pulse towards a substrate to form a hole in a surface thereof having a cross-sectional dimension at a location along a depth of the hole….”] and pulsing the laser beam one or more additional times [Fig. 3, #14] at the same target area [Fig. 3, #20] to increase the diameter of the hole [Fig. 3, #10] to a second diameter greater than the first diameter [Par. 8; “…directing a second laser beam pulse into the plasma plume to increase the temperature and expansion velocity of the plasma plume such that the sidewall is etched causing an increase in the cross-sectional dimension at the location in the hole….”].
As Per Claim 5, Shin wherein the substrate is flexible packaging material. [Par. 29; “…Nonlimiting examples of conductive materials for which the methods of this disclosure are particularly applicable include various metals and alloys such as copper and its alloys, high temperature alloys, aluminum and its alloys….” Aluminum is well known in the art as being a malleable and flexible material ( https://en.wikipedia.org/wiki/Aluminium)]
As Per Claim 6, Shin discloses wherein the substrate [Fig. 3, #16] is a thin film having a single layer or a multi-layer construction. [as shown in Figure 3, the figure clearly shows a single layer material. Furthermore, Par. 29; “…The process is not substrate specific, in that holes may be formed with lasers in both conductive and non-conductive materials. Nonlimiting examples of conductive materials for which the methods of this disclosure are particularly applicable include various metals and alloys such as copper and its alloys, high temperature alloys, aluminum and its alloys, and iron and its alloys including steel.….” the reference clearly states that a plethora of substrates may be used, not limited to aluminum, which is well known in the art as being a thin single layer material. ( https://en.wikipedia.org/wiki/Aluminium)]
As Per Claim 7, Shin discloses further a laser processing system [Fig. 3] having a laser source [Fig. 3, #42 & #40] for generating the laser beam [Fig. 3, #13 & #14] and the laser processing system comprising a lens [Fig. 3, #56] for focusing the laser beam [Fig. 3, #13 & #14] and reflecting the pulsed laser beam onto the substrate [Fig. 3, #16].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 & 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0028510) in view of Lee (US 2017/0064839)
As Per Claim 3, Shin discloses forming a laser created holes having the second diameter. [Claim 1; “…directing a second laser beam pulse into the plasma plume to increase the temperature and expansion velocity of the plasma plume such that the sidewall is etched causing an increase in the cross-sectional dimension at the location in the hole….”]; and 
wherein the target area [Fig. 3, #24]  of each of the plurality of pulses [Fig. 3, #12 & #14] is synchronized to the substrate [Fig. 3, #12 & #14; as clearly shown in the figure, although the substrate is not moving (refer to teaching of Lee below), the pulses are synchronized to irradiate at the substrate to create the holes (10) as further evidenced in the reference “…a first laser beam pulse 12 may be directed towards a substrate 16 to ablate and thereby at least partially form a hole 10 having a length (depth) within the substrate 16…” (Par. 20);] thereby producing a larger diameter hole [Fig. 3, #10] than could otherwise be produced with a single pulse of the laser beam. [Claim 1; “…directing a second laser beam pulse into the plasma plume to increase the temperature and expansion velocity of the plasma plume such that the sidewall is etched causing an increase in the cross-sectional dimension at the location in the hole.]
Shin does not disclose a plurality of laser created holes and wherein the substrate is a moving web; and 
Lee, much like Shin, pertains to a method for generating pattern holes on a moving substrate via a laser system. [abstract] 
Lee discloses a plurality of laser created holes [Fig. 4, #H2] and wherein the substrate is a moving web. [Par. 10; “…a plurality of hole patterns spaced apart from each other on the graphene layer by irradiating the pulse laser while the graphene layer is in motion….”]
Lee discloses the benefits of the plurality of laser created holes and moving substrate in that it allows for the substrate to be patterned with a reduced processing time. [Par. 86] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method as taught by Shin in view of the laser system as taught by Lee to further include a plurality of laser created holes and wherein the substrate is a moving web to permit substrates where multiple are required to be machined accurately and allow the substrate to be patterned with a reduced processing time. [Par. 86]
As Per Claim 8, Shin discloses a method of high-speed laser drilling a plurality of holes having one or more diameters in a moving web of material [abstract], the method comprising: 
providing a laser processing system [Fig. 3]  having a laser source [Fig. 3, #42 & #40] for generating a laser beam [Fig. 3, #12 & #14] and the laser processing system comprising a lens [Fig. 3, #56] for focusing the laser beam and reflecting the pulsed laser beam [Fig. 3, #12 & #14] onto the advancing substrate [Fig. 3, #16]; 
directing a focal point of the laser beam [Fig. 3, #12 & #14] to a first selected location on the substrate [Fig. 3, #16];
 pulsing the laser beam [Fig. 3, #13] one time to deliver laser beam energy to the first selected location [Fig. 3, #20] for producing a hole [Fig. 3, #10] at the first selected location, the hole having a first diameter [Claim 1; “…a first laser beam pulse towards a substrate to form a hole in a surface thereof having a cross-sectional dimension at a location along a depth of the hole, and to form a plasma plume at least partially within the hole…”];
 moving the focal point of the laser beam [Fig. 3, #12 & #14] in coordination with the substrate [Fig. 3, #16 Par. 20; “…a first laser beam pulse 12 may be directed towards a substrate 16 to ablate and thereby at least partially form a hole 10 having a length (depth) within the substrate 16…”; the reference clearly discloses that the laser pulses are irradiated towards the substrate (i.e. in coordination with the location of the substrate), that being, the laser beam pulses must coordinate with the location of the substrate to ensure that the laser pulses irradiated the substrate as disclosed in the prior art] so as to maintain alignment with the hole having a first diameter [Fig. 3, #20]; 
pulsing the laser beam at least a second time [Fig. 3, #14] at the first selected location [Fig. 3, #20] on the substrate for increasing the first diameter of the hole [Fig. 3, #16] at the first selected location to a second diameter wherein the second diameter is greater than the first diameter. [Claim 1; “…directing a second laser beam pulse into the plasma plume to increase the temperature and expansion velocity of the plasma plume such that the sidewall is etched causing an increase in the cross-sectional dimension at the location in the hole….”]
and maintaining a same laser energy per laser pulse, a same laser wavelength per laser pulse [Par. 18; “…The first laser beam had a wavelength of 800 nm… second laser beam pulse having a wavelength of 800 nm”; the reference clearly discloses that a first and second laser beam pulse have the same wavelength, reading on the claim limitation by satisfying one of the “or” conditions.], a same laser beam quality per pulse, a same laser pulse duration, or a combination thereof between pulsing the laser beam one time and pulsing the laser beam at least a second time.
Shin does not wherein the substrate is a moving web; and 
Lee, much like Shin, pertains to a method for generating pattern holes on a moving substrate via a laser system. [abstract] 
Lee discloses wherein the substrate is a moving web. [Par. 10; “…a plurality of hole patterns spaced apart from each other on the graphene layer by irradiating the pulse laser while the graphene layer is in motion….”]
Lee discloses the benefits of the moving substrate in that it allows for the substrate to be patterned with a reduced processing time. [Par. 86] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method as taught by Shin in view of the laser system as taught by Lee to further include wherein the substrate is a moving web to allow the substrate to be patterned with a reduced processing time [Par. 86] ensuring that the desired holes that are created by irradiation of the focal points of the laser are created in their desired positions. 
As Per Claim 9, Shin discloses subsequently pulsing the laser beam [Fig. 3, #12 & #14] on the first selected location [Fig. 3, #20] of the first and second pulse and pulsing the laser beam at least one of a third, fourth or fifth time to produce a hole having a final diameter wherein the final diameter is greater than the first diameter [Claim 8, “…comprising repeatedly directing the first and second laser beam pulses into the hole so that the hole has varying cross-sectional dimensions at locations along the depth of the hole…”]
As Per Claim 10, Shin discloses wherein the second diameter is greater than about 300 micron. [Par. 7; “…The present invention provides methods capable of producing non-straight microholes in both conductive and non-conductive substrates…” & Par. 3 “…As used herein, "microholes" are holes with average diameters in the range of ten to a few hundred micrometers (for example, 50 to 500 .mu.m)….” The reference clearly discloses the range in which the microhole’s diameter lie, which overlaps the claim limitation]
As Per Claim 11, Shin discloses wherein the second diameter is greater than about 400 micron. [Par. 7; “…The present invention provides methods capable of producing non-straight microholes in both conductive and non-conductive substrates…” & Par. 3 “…As used herein, "microholes" are holes with average diameters in the range of ten to a few hundred micrometers (for example, 50 to 500 .mu.m)….” The reference clearly discloses the range in which the microhole’s diameter lie, which overlaps the claim limitation]
As Per Claim 12, Shin discloses wherein the second diameter is in the range of about 300 micron to about 500 micron. [Par. 7; “…The present invention provides methods capable of producing non-straight microholes in both conductive and non-conductive substrates…” & Par. 3 “…As used herein, "microholes" are holes with average diameters in the range of ten to a few hundred micrometers (for example, 50 to 500 .mu.m)….” The reference clearly discloses the range in which the microhole’s diameter lie, which encompasses the claim limitation’s range]
As Per Claim 13, Shin discloses all limitations of the invention except wherein a pulsing rate of the laser beam is also coordinated with the selected spacing of a laser hole pattern to achieve the proper spacing between a plurality of holes having the second diameter.
Lee, much like Shin, pertains to a method for generating pattern holes on a moving substrate via a laser system. [abstract] 
Lee discloses a pulsing rate of the laser beam is also coordinated with the selected spacing of a laser hole pattern to achieve the proper spacing between a plurality of holes having the second diameter. [Par. 19; “…generating a pulse laser from the laser system, and forming a plurality of hole patterns spaced apart from each other on the graphene layer by irradiating the pulse laser while the graphene layer is in motion…”]
Lee discloses the benefits of coordinating the pulsing rate of the laser beam with selected spacing in that it allow to pattern a substrate having a desired transmittance and surface resistance. [Par. 85] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of drilling as taught by Shin in view of the laser system as taught by Lee to further include a pulsing rate of the laser beam is also coordinated with the selected spacing of a laser hole pattern to achieve the proper spacing between a plurality of holes having the second diameter to allow to pattern a substrate having a desired transmittance and surface resistance. [Par. 85]
As Per Claim 15, Shin discloses wherein the substrate [Fig. 3, #16] is a thin film having a single layer or a multi-layer construction. [as shown in Figure 3, the figure clearly shows a single layer material, furthermore, Par. 29; “…The process is not substrate specific, in that holes may be formed with lasers in both conductive and non-conductive materials. Nonlimiting examples of conductive materials for which the methods of this disclosure are particularly applicable include various metals and alloys such as copper and its alloys, high temperature alloys, aluminum and its alloys, and iron and its alloys including steel.….” the reference clearly states that a plethora of substrates may be used, not limited to aluminum, which is well known in the art as being a thin single layer material. ( https://en.wikipedia.org/wiki/Aluminium]
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0028510) in view of Howerton (US 2009/0242528)
As Per Claim 16, Shin discloses a method comprising pulsing a laser beam [abstract] a plurality of times without changing a laser wavelength [Par. 18; “…The first laser beam had a wavelength of 800 nm, a duration of 100 femtoseconds, and a pulse energy of 0.9 mJ and generated a plasma plume. A second laser beam pulse having a wavelength of 800 nm…”] or laser energy per laser pulse, and without reducing laser beam quality, and wherein a focal point of the laser beam [Fig. 3, #12 & #14] is directed to a same target area  [Fig. 3, #20] on a substrate [Fig. 3, #16]  for each pulse [Fig. 3, #12 & #14] thereby increasing a diameter of a hole [Fig. 3, #10] in the substrate [Fig. 3, #16] with each subsequent pulse [Claim 1; “…directing a second laser beam pulse into the plasma plume to increase the temperature and expansion velocity of the plasma plume such that the sidewall is etched causing an increase in the cross-sectional dimension at the location in the hole….”], wherein the substrate [Fig. 3, #16] is a thin film having a single layer or a multi-layer [Fig. 3, #16; the substrate must have at least a single or multi-layer composition, as the alternative would be no layer. Moreover, the examiner would like to note that the method disclosed by the prior art pertains to both conductive and non conductive substrates “…The present invention provides methods capable of producing non-straight microholes in both conductive and non-conductive substrates, and substrates formed thereby….” (Par. 7)]
Shin does not disclose the substrate having construction comprising construction comprising plastic, polymeric materials, paper, cellulose film or combinations thereof.
Howerton, much like Shin, pertains to a method and apparatus for laser drilling holes. [abstract] 
Howerton discloses the substrate having construction comprising plastic [Par. 3; “…Workpieces to be drilled in this manner comprise a variety of materials, including metals, including aluminum, various types of plastics, epoxies, and composite materials such as fiberglass or various types of clad substrates…”], polymeric materials, paper, cellulose film or combinations thereof. 
Therefore, it would have been obvious to one with ordinary skill in the art to substitute the teachings of the substrate as taught by Shin in view of the plastic substrate as taught by Howerton to further include the substrate having construction comprising construction comprising plastic, polymeric materials, paper, cellulose film or combinations thereof as the modification amounts to a simple substitution of one element of the conductive/non-conductive substrates known in the art for another plastic substrate with predictable results of creating uniform microholes in the substrate.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0028510) in view of Liu (US 2003/0102291)
As Per Claim 4, Shin discloses all limitations of the invention except wherein the laser is a CO2 laser.
Liu, much like Shin, pertains to a system and method for laser drilling. [abstract] 
Liu discloses wherein the laser is a CO2 laser. [Par. 143; “…There are other ways to solve the problem(s) addressed by the present invention. A first other way to solve the same problem is to use a conventional, long pulse lasers such as…CO2…”] 
Liu discloses the benefits of the CO2 laser in that it is able to drill with repeatability and precision. [Par. 15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser as taught by Shin in view of the laser as taught by Liu to further include wherein the laser is a CO2 laser to be able to drill with repeatability and precision. [Par. 15]
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2017/0028510) in view of Lee (US 2017/0064839) as applied to claim 8 and in further view of Liu (US 2003/0102291) 
As Per Claim 14, Shin discloses all limitations of the invention except wherein the laser is a CO2 laser.
Liu, much like Shin, pertains to a system and method for laser drilling. [abstract] 
Liu discloses wherein the laser is a CO2 laser. [Par. 143; “…There are other ways to solve the problem(s) addressed by the present invention. A first other way to solve the same problem is to use a conventional, long pulse lasers such as…CO2…”] 
Liu discloses the benefits of the CO2 laser in that it is able to drill with repeatability and precision. [Par. 15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser as taught by Shin in view of the laser as taught by Liu to further include wherein the laser is a CO2 laser to be able to drill with repeatability and precision. [Par. 15]
Response to Arguments
Applicants arguments filed 04/19/2022 have been fully considered but are not found persuasive. 
Applicant asserts that Shin directs the focal point of the laser beam into the plume generated by the first plume and that said plume is amplified in Shin and the disclosure is directed to varying the cross-section of the whole along its length by amplifying the plasma plume and the second laser beam is directed to the plum. Thus, applicant asserts, Shin does not disclose the focal point of the laser beam is pulsed again and again on the same spot on the substrate, that is, the second pulse is directed to the plume
The examiner respectfully disagrees. The reference explicitly discloses  “…a second laser beam pulse into the plasma plume to increase the temperature and expansion velocity of the plasma plume such that the sidewall is etched causing an increase in the cross-sectional dimension at the location in the hole….” (Claim 1). Said laser plume, as mentioned by applicant, is created by the first laser pulse, in which first laser pulse is generated by a laser beam at it’s focal point (Fig. 1, #12/14)
Applicant further asserts that “there is really no teaching” in Shin of increasing the diameter of the hole from in the substrate. 
The examiner respectfully disagrees. Shin explicitly discloses “…the amplified plasma plume 24 is represented as simultaneously ablating all sidewalls 20 of the hole 10 over a limited length of the hole 10 at a depth corresponding to the location of the plume 24 within the hole 10 to yield a change in a cross-sectional dimension (e.g., diameter) at that depth….” [Par. 20]
Applicant further asserts that, as per claim 3 and 8, the method are directed to a moving web and to a “high-speed” laser drilling, in contrary to Lee, that the stage does not “move like a web” nor is it a web. 
The examiner respectfully disagrees. The claims offers no further structural limitation as to what a “web” is, let a lone how a substrate “moving like a web” would entail. 
Applicant further asserts that Examiner has misstated paragraph 86, in page 6 of the Office Action and that the citation says nothing about the moving web of the stage, let alone a moving web.
The citation was included to show the benefit creating a plurality of holes in the substrate, which in context of Lee, is a moving web, as explicitly cited to in the Office Action above. Moreover, there is no further definition as to what constitutes sad “moving web”. 
Applicant further asserts that Shin does not disclose the newly added Claim 16, in which the construction of the substrate is plastic, polymer, paper or cellulose construction or rather is non-metallic and asserts that Shin is directed to metals. 
While Examiner does not agree that Shin is exclusive to metals, as the prior art discloses “…the process is not substrate specific, in that holes may be formed with lasers in both conductive and non-conductive materials. Nonlimiting examples of conductive materials for which the methods of this disclosure are particularly applicable include various metals and alloys such as copper and its alloys, high temperature alloys, aluminum and its alloys, and iron and its alloys including steel. Nonlimiting examples of non-conductive materials for which the methods of this disclosure are particularly applicable include ceramics such as silicon carbide, alumina, silicon nitride, and partially-stabilized zirconia….” [Par. 29] Shin does not disclose the specific construction materials as recited in the claims, but in view the of the newly applied prior art, Howerton (US 2009/0242528), Howerton discloses the substrate having construction comprising plastic [Par. 3; “…Workpieces to be drilled in this manner comprise a variety of materials, including metals, including aluminum, various types of plastics, epoxies, and composite materials such as fiberglass or various types of clad substrates…”].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
                                                                                                                                                                                                 

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761